In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-05-535 CV

____________________


TRANSCONTINENTAL INSURANCE COMPANY, Appellant


V.


EDGAR RAY JEFFCOAT, Appellee




On Appeal from the 221st District Court
Montgomery County, Texas

Trial Cause No. 05-11-09754-CV




MEMORANDUM OPINION 
	Appellant, Transcontinental Insurance Company, and appellee, Edgar Ray Jeffcoat,
filed a joint motion to vacate the trial court's summary judgment and render a take-nothing
judgment pursuant to the settlement agreement of the parties.  The joint motion is
GRANTED.  The appeal is disposed of pursuant to the agreement of the parties presented by
joint motion to the Court.  Tex. R. App. P. 42.1(a)(2).  Accordingly, we vacate the judgment
of the trial court and render judgment that Transcontinental Insurance Company take nothing
with respect to its claims against Edgar Ray Jeffcoat, and that Edgar Ray Jeffcoat take
nothing with respect to his claims against Transcontinental Insurance Company.
	VACATED AND RENDERED.
								___________________________
								          DAVID GAULTNEY
										Justice

Opinion Delivered August 24, 2006
Before McKeithen, C.J., Gaultney and Horton, JJ.